JOINT MOTION
And, now into Court comes Charles C. Foti, Jr., Criminal Sheriff for the Parish or Orleans, and Matthew S. Braniff, Judge of Section B of the Criminal District Court for the Parish of Orleans, and moves this Honorable Court to dismiss the petition for writs of certiorari, prohibition and mandamus, so that movant, Matthew S. Braniff can recall the judgment of contempt against movant Charles C. Foti, Jr., for the reason that this resulted in a misunderstanding between your movers herein.
Respectfully submitted,
(s) MATTHEW S. BRANIFF Judge Section “B” Criminal District Court for the Parish of Orleans
(s) CHARLES C. FOTI, JR. Criminal Sheriff for the Parish of Orleans
ORDER
It is hereby ordered that the Petition for Certiorari, Prohibition and Mandamus be and is hereby dismissed.